DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 4-10 and 18-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 January 2022.  Specifically, claims 4-10 and 22-23 are withdrawn for containing claims to a further species, that being of the clips of Species II.
Applicant's election with traverse of claims 1 and 3 in the reply filed on 18 January 2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually distinct and therefore no serious burden exists upon Examiner.  This is not found persuasive because 1) Applicant throughout the Specification identifies the separate embodiments and asserts patentability thereof of each embodiment; and 2) Examiner would have to perform a different field of search including different search queries and considerations of the patentability thereof.
Applicant is reminded that should a generic or linking claim be found allowable, surely rejoinder will occur.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2826911 to Park.
Regarding claim 1, Park teaches a clothes treatment apparatus (Fig, 1, part 100) comprising: a cabinet that defines a treatment chamber (Fig. 1, parts 1 and 31); steam producing equipment contained within the cabinet and configured to release steam into the treatment chamber (Fig. 2, part 72); a door connected by one or more hinges to the cabinet and configured to open and close the treatment chamber (Fig. 1, part 11); and a wrinkle removal module pivotally connected to a backside of the door and being configured to apply a tension force to a first article of clothing in a first configuration of the wrinkle removal module and apply a compression force to a second article of clothing in a second configuration of the wrinkle removal module (Fig 1, part 9, 93, paragraphs 64-66 and 94-96).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2826911 to Park further in view of KR 1020120091799 to Park et al. (Park ‘799).
Regarding claim 3, Park is relied upon as above in claim 1.  Park teaches a base plate support in a fixed position on the backside of the door (Fig. 1, at part 91).  Park does not teach the wrinkle removal module including a bi-fold panel assembly pivotally connected to the backside of the door and configured to be pivoted into contact 
Park ‘799 teaches a clothes treatment apparatus (Fig. 1, generally) wherein a wrinkle removal module (Fig 3, generally and parts 71, 74) has numerous panels and configuration thereof all to achieve the predictable result of removing the wrinkles from the clothing therein.
However, this is merely an obvious rearrangement of parts as evidence by Park ‘799 that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of removing wrinkles from the clothing therein.  See MPEP 2144.04, VI, C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711